SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

250
KA 11-01070
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ANTWAN MYLES, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the   Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered   April 27, 2010. The judgment
convicted defendant, upon his plea   of guilty, of murder in the second
degree and attempted murder in the   second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court